Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/15/20 was/were considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 8, and 14 as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 8 and 14 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to determine communication preferences for a meeting.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving information about a meeting;
determining a scope of planned collaboration using the received information about the meeting;
determining at least one communication channel for the meeting based on the determined scope of planned collaboration; and
presenting the determined at least one communication channel for the meeting.
Claim 14: same analysis as claim 1.
Claim 8: receive historical meeting data from a calendar system;
for each meeting in the historical meeting data, determine a meeting timeslot, meeting metadata, and meeting participants;
determine communication channel preferences using the meeting timeslot, the meeting metadata, and the meeting participants for each meeting in the historical meeting data; and
store the determined communication channel preferences in a database.


The additional elements unencompassed by the abstract idea include computing device (claim(s) 1), a computer program product comprising: one or more computer readable storage media, and program instructions (claim(s) 8), a system comprising: a hardware processor, a computer readable memory, and one or more computer readable storage media associated with a computing device; program instructions, database (claim(s) 14), and machine learning including natural language processing and database (claim(s) 4-5, 17-18), and computing device (claim(s) 7).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
The aforementioned additional elements (as additionally noted by instant specification [0027, 0034-0035]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-7, 9-13, and 15-20 further define the abstract idea of claim(s) 1, 8, and 14 with additional steps to a) generate additional data including receiving a selection of a communication channel and sending an invitation including the selected communication channel and/or b) further define received information, meeting metadata, determining the scope, determining at least one communication channel, presenting the determined at least one communication channel, determining communication channel preferences, historical meeting data.  These claim(s) do not recite additional elements beyond claim(s) 4-5, 7, and 17-18 and those element(s) are addressed above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BreedVelt-Schouten et al. (US 2016/0299670 A1).

Regarding claim 1 and 14, BreedVelt-Schouten teaches a method comprising:
receiving, by a computing device, information about a meeting;
determining, by the computing device, a scope of planned collaboration using the received information about the meeting;
determining, by the computing device, at least one communication channel for the meeting based on the determined scope of planned collaboration; and
presenting, by the computing device, the determined at least one communication channel for the meeting [see at least [0025] a computer system 100 that perform the functions described below; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request 

Regarding claim 6 and 19, BreedVelt-Schouten teaches the method according to claim 1, wherein the presenting the determined at least one communication channel for the meeting comprises highlighting meeting participants on a user interface that have available the determined at least one communication channel [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 630, 635, and 640 system sends and displays available channels, the available channels can be presented in various formats, and the user can choose among the available option; [0024] “The display may illustrate the tendency/preference intersections between the multiple participants, which channels are currently active and available for each of the participants”; [0049-0050] most preferred communication of 442 is shaded to that of the most preferred communication channel. …  As described above, the tendency/preference values may be determined based on the numeral weights, scores, etc. that are calculated for criteria related to which communication channels are available to each participant” ].

Regarding claim 7 and 20, BreedVelt-Schouten teaches the method according to claim 1, further comprising:
receiving, by the computing device, a selection of one of the at least one communication channel; and
sending, by the computing device, a meeting invitation including the selected one of the at least one communication channel [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 630, 635, and 640 system sends and displays available channels, the available channels can be presented in various formats, and the user can choose among the available option; [0067] step 645 the system sends an invite with the selected channel to the meeting attendees]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BreedVelt-Schouten as applied to claim(s) 1 and 14 above and further in view of in view of Bostick et al. (US 2016/0358126 A1).

Regarding claim 2 and 15, BreedVelt-Schouten teaches the method according to claim 1, wherein the received information about the meeting comprises a list of meeting participants [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees;].

wherein the information about the meeting comprises a meeting timeslot, meeting metadata [see at least [0037] calendar invitations to extract metadata, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten with Bostick to include the limitation(s) above as disclosed by BreedVelt-Schouten.  Doing so would further define meeting information received in BreedVelt-Schouten to include meeting metada and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bostick [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of BreedVelt-Schouten and Bostick and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3 and 16, modified BreedVelt-Schouten teaches the method according to claim 2.

wherein the meeting metadata includes a title in a title field of a meeting invitation and a description in a body field of the meeting invitation [see at least [0037] calendar invitations to extract metadata, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would further define meeting information received in modified BreedVelt-Schouten to include meeting metada and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bostick [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Bostick and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 4-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BreedVelt-Schouten as applied to claim(s) 1 and 14 above and further in view of Malkin et al. (US 2012/0254305 A1) and Jouhikainen et al. (US 10, 263, 799 B1).

Regarding claim 4 and 17, BreedVelt-Schouten teaches the method according to claim 1, wherein the determining the scope of planned collaboration further comprises using of a data of communication channel preferences [see at least [0079] for database of activity option data; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 625, 630, 635, and 640 system collects activity options tendencies and preferences from the attendees, system sends and displays available channels where the available channels can be presented in various formats, and the user can choose among the available option].

BreedVelt-Schouten teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and is silent on (doesn’t/don’t explicitly teach) the communication channel preference additionally data comes from a database.  However Malkin discloses
wherein the determining the scope of planned collaboration further comprises using a database of communication channel data [see at least [0012] a system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten with Malkin to include the limitation(s) above as disclosed by Malkin.  Doing so would further define meeting information used by BreedVelt-Schouten to include communication channel data from a database and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Malkin [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Malkin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

BreedVelt-Schouten in view of Malkin teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and from a database.  BreedVelt-Schouten in view of Malkin doesn’t/don’t explicitly teach but Jouhikainen teaches the use of data related to the meeting being determined via machine learning include natural language processing and specifically discloses
wherein the determining the scope of planned collaboration further comprises using machine learning including natural language processing [see at least [col 3 ln 50-67 - col 4 ln 1-36] “the raw meeting data may include … text included in a meeting invite associated with the first meeting, data associated with at least one attachment associated with the first meeting, … and/or the like. In some implementations, the raw meeting data may include information that is designed to be processed by a natural language processing device (e.g., the language processing device) to obtain various features of the raw meeting data, including topic information (e.g., where the raw meeting data may be categorized, labeled, or otherwise associated with one or more topics) … the language processing device processes the raw meeting data to produce useful meeting data that may be used to facilitate scheduling meetings and transferring information between individuals. In some implementations, the language processing device may use a variety of machine learning techniques, including natural language processing techniques”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten in view of Malkin with Jouhikainen to include the limitation(s) above as disclosed by Jouhikainen.  Doing so would further define meeting information assessment in BreedVelt-Schouten in view of Malkin to include machine learning including natural language processing and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Jouhikainen [col 2 ln 10-30] ].
Furthermore, all of the claimed elements were known in the prior arts of BreedVelt-Schouten in view of Malkin and Jouhikainen and one skilled in the art could 

Regarding claim 5 and 18, modified BreedVelt-Schouten teaches the method according to claim 1, wherein the determining the at least one communication channel for the meeting further comprises using a data of communication channel preferences [see at least [0079] for database of activity option data; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 625, 630, 635, and 640 system collects activity options tendencies and preferences from the attendees, system sends and displays available channels where the available channels can be presented in various formats, and the user can choose among the available option].

BreedVelt-Schouten teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and is silent on (doesn’t/don’t explicitly teach) the communication channel preference additionally data comes from a database.  However Malkin discloses
wherein the determining the at least one communication channel for the meeting further comprises using a database of communication channel data [see at least [0012] a system determines how to handle meeting information thus determining scope of meeting; [0024] information about the meeting is stored in a database and information about the meeting includes communication channels (e.g., telephone conferencing, video conferencing, and/or others) thus determining scope of meeting (as noted in [0012] ) includes determining communication channel options]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten with Malkin to include the limitation(s) above as disclosed by Malkin.  Doing so would further define meeting information used by BreedVelt-Schouten to include communication channel data from a database and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Malkin [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Malkin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

BreedVelt-Schouten in view of Malkin teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and from a database.  BreedVelt-Schouten in view of Malkin doesn’t/don’t explicitly 
wherein the determining the at least one meeting data that may be used to facilitate scheduling meetings for the meeting further comprises using machine learning including natural language processing [see at least [col 3 ln 50-67 - col 4 ln 1-36] “the raw meeting data may include … text included in a meeting invite associated with the first meeting, data associated with at least one attachment associated with the first meeting, … and/or the like. In some implementations, the raw meeting data may include information that is designed to be processed by a natural language processing device (e.g., the language processing device) to obtain various features of the raw meeting data, including topic information (e.g., where the raw meeting data may be categorized, labeled, or otherwise associated with one or more topics) … the language processing device processes the raw meeting data to produce useful meeting data that may be used to facilitate scheduling meetings and transferring information between individuals. In some implementations, the language processing device may use a variety of machine learning techniques, including natural language processing techniques”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten in view of Malkin with Jouhikainen to include the limitation(s) above as disclosed by Jouhikainen.  Doing so would further define meeting information assessment in BreedVelt-Schouten in view of Malkin to include machine learning including natural language processing and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Jouhikainen [col 2 ln 10-30] ].
.

Claim(s) 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin et al. (US 2012/0254305 A1) and BreedVelt-Schouten.

Regarding claim 8, Bostick teaches a computer program product comprising:
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to receive historical meeting data from a calendar system;
program instructions to, for each meeting in the historical meeting data, determine a meeting timeslot, meeting metadata, and meeting participants;
program instructions to determine meeting information using the meeting timeslot, the meeting metadata, and the meeting participants for each meeting in the historical meeting data; and
program instructions to store the determined data in a database [see at least [0002, 0017] a computer performing the following steps; [0002] based on a meeting invite, retrieve prior meeting data; [0033] calendar system; [0037] archive of calendar  Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation); [0038] information about the meeting date, time, duration, invitees, and invitee status is stored in a repository ].

Bostick teaches using meeting data to determine other meeting data and silent on (doesn’t/don’t explicitly teach) whether meeting data includes communication channel preferences.  However Mahmoud teaches that that meeting data can be used to determine communication preferences such as the communication channel used for the meeting discloses and specifically discloses
determine communication channel preferences using the meeting metadata [see at least [0027-0028] for metadata may include a date and time of the meeting, … a list of attendees, … and/or other attributes related to the meeting such as communication preference (communication used for a meeting) including teleconferencing and/or videoconferencing system (also see [0023-0024] of provisional for Mahmoud dated July 2019) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick with Mahmoud to include the limitation(s) above as disclosed by Mahmoud.  Doing so would further define meeting 
Furthermore, all of the claimed elements were known in the prior arts of Bostick and Mahmoud and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Bostick in view of Mahmoud doesn’t/don’t explicitly teach but BreedVelt-Schouten discloses program instructions to store the determined communication channel preferences in a database [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests and receives activity options tendencies and preferences from the attendees; [0066] steps 625 system collects activity options tendencies and preferences from the attendees; [0079] storing activity option data in a database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick in view of Mahmoud with BreedVelt-Schouten to include the limitation(s) above as disclosed by BreedVelt-Schouten.  Doing so would provide a reference (data in a database) for meeting information in Bostick and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling by “provide[ing] a 
Furthermore, all of the claimed elements were known in the prior arts of a) Bostick in view of Mahmoud and b) BreedVelt-Schouten and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, modified Bostick teaches the computer program product according to claim 8, and
Bostick teaches wherein the meeting metadata includes a title in a title field of a meeting invitation and a description in a body field of the meeting invitation [see at least [0037] archive of calendar invitations to extract metadata regarding past meetings, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].

Regarding claim 12, modified Bostick teaches the computer program product according to claim 8.


wherein the determining the communication channel preferences comprises determining communication channels used by the meeting participants [see at least [0027-0028] for metadata may include a date and time of the meeting, … a list of attendees, … and/or other attributes related to the meeting such as communication preference (communication used for a meeting) including teleconferencing and/or videoconferencing system (also see [0023-0024] of provisional for Mahmoud dated July 2019) ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Mahmoud to include the limitation(s) above as disclosed by Mahmoud.  Doing so would further define meeting information in modified Bostick and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling.
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Mahmoud and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin and BreedVelt-Schouten as applied to claim(s) 8 above and further in view of Jouhikainen.

Regarding claim 10, modified Bostick teaches the computer program product according to claim 8, wherein the determining the communication channel preferences comprises using machine learning including natural language processing .

Bostick teaches wherein the determining the meeting data comprises using natural language processing [see at least [0030, 0036, 0038] for using natural langue processing to determine meeting data].

Modified Bostick teaches determining the communication channel preferences (meeting data) and determining meeting data using natural language processing but is silent on (doesn’t/don’t explicitly) using machine learning including natural language processing to determine communication channel preferences.  However Jouhikainen teaches the use of data related to the meeting being determined via machine learning include natural language processing and specifically discloses
wherein the determining the meeting data that may be used to facilitate scheduling meetings comprises using machine learning including natural language processing [see at least [col 3 ln 50-67 - col 4 ln 1-36] “the raw meeting data may include … text included in a meeting invite associated with the first meeting, data associated with at least one attachment associated with the first meeting, … and/or the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Jouhikainen to include the limitation(s) above as disclosed by Jouhikainen.  Doing so would further define meeting information assessment in modified Bostick to include machine learning including natural language processing and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Jouhikainen [col 2 ln 10-30] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Jouhikainen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin and BreedVelt-Schouten as applied to claim(s) 8 above and further in view of Bieselin et al. (US 2011/0087736 A1).

Regarding claim 11, modified Bostick teaches the computer program product according to claim 8.

Modified Bostick teaches historical meeting data but doesn’t/don’t explicitly however Bieselin discloses wherein the determining the communication channel preferences comprises determining locations of the meeting participants [see at least [0071-0073] for as noted in para 0073 communication channel preference (communication channel to use for a meeting) is based on where participants are located].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Bieselin to include the limitation(s) above as disclosed by Bieselin.  Doing so would further define meeting information assessment in modified Bostick to include participant location and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bieselin [0013-0017] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Bieselin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin and BreedVelt-Schouten as applied to claim(s) 8 above and further in view of Tang et al. (US 2019/0066021 A1).

Regarding claim 13, modified Bostick teaches the computer program product according to claim 8,
and Bostick teaches wherein the historical meeting data includes information about meetings scheduled using a calendar system [0002] based on a meeting invite, retrieve prior meeting data; [0033] calendar system; [0037] archive of calendar invitations to extract metadata regarding past meetings].

Modified Bostick teaches historical meeting data but doesn’t/don’t explicitly however Tang discloses wherein the historical meeting data includes information about meetings scheduled on dates falling within a predetermined amount of time prior to a present date [0035, 0041, 0043, 0056] tasks include meetings and tasks are time stamped; [0045] metrics for a task’s activity include a previous meetings based on a predetermined past time period of “yesterday, last week, two weeks ago, a month ago, a year ago, etc”; [0065] where past time period further includes “yesterday, a week ago, a month ago”].
the limitation(s) above as disclosed by Tang.  Doing so would further define meeting information assessment in modified Bostick to include past meetings in a predetermined time range and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Tang [0026] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Tang and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624